COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Watts Premier, Inc., Watts Regulator Co.,     §              No. 08-16-00232-CV
 and Watts Water Technologies, Inc.,
                                               §                 Appeal from the
                      Appellants,
                                               §            County Court at Law No. 3
 v.
                                               §            of El Paso County, Texas
 Texas Farmers Insurance Company as
 Subrogee of Francisco Mercado,                §              (TC# 2016DCV0690)

                       Appellee.               §

                                               §
                                             ORDER

        Pending before the Court is the First Joint Motion to Continue Abatement. The motion is

GRANTED. We therefore extend the abatement until April 25, 2017. The parties shall file their

motion to dismiss the appeal or their motion for continuation of abatement on or before April 25,

2017.

        IT IS SO ORDERED this 25th day of January, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.